DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 22 March 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US Pat. Publ. No. 2019/0150919).
With respect to claim 1, Williams et al. disclose a surgical stapler comprising an elongate shaft 209 (fig. 14), a firing beam 203, 207, (fig. 15), a jaw assembly including a first jaw defining an anvil 211 (fig. 15) and a second jaw defining a reload support 208 (fig. 15) configured to receive a reload cartridge 212 having staples (fig. 15), a first lockout lever (latch 232a operable to lock working end of drive member in a retracted position, [0207], [0216], figs. 15) pivotably coupled to the second jaw (latch 232a is pivotably coupled via finger portion 257a and pivot assembly 250 to the second jaw, figs. 30 and 31, [0208]), and a second lockout lever (latch 232b operable to lock working end of drive member in a retracted position, [0207], [0216], figs. 15 ) pivotably coupled to the second jaw (latch 232b is pivotably coupled via finger portions 257b and pivot assembly 250 to the second jaw, figs. 30 and 31, [0208]) and pivotable independently of the first lockout lever, wherein the first lockout lever 232a is configured to restrict distal movement of the firing beam when no reload cartridge is positioned in the reload support ([0216]), and the second lockout lever 232b is configured to restrict distal movement of the firing beam when a previously fired reload cartridge is positioned in the reload support ([0219]).  Williams et al. disclose that the first lockout lever 232a and the second lockout lever 232b are separate elements of the device (figs. 15 and 21), and are connected independently of each other to the second jaw ([0207]), and therefore the second lockout lever is considered to be pivotable independently of the first lockout lever.  Williams et al. disclose that both the first lockout lever 232a and the second lockout lever 232b are configured to restrict movement of the firing beam when no reload cartridge is present and when a previously fired reload cartridge is present.  There is nothing in the claim language that prohibits the first and second lockout levers from being configured to have functions in addition to the claimed function.
 With respect to claim 2, Williams et al. disclose the first lockout lever 232a is positioned on a first side of the firing beam and the second lockout lever 232b is positioned on a second side of the firing beam opposite the first side (fig. 25).
With respect to claim 3, Williams et al. disclose the first lockout lever 232a and the second lockout lever 232b pivot about a pivot axis (figs. 29, 30 and 31) that is transverse to the longitudinal axis of the jaw assembly (figs. 15, 23 and 25).
With respect to claim 4, Williams et al. disclose the first lockout lever 232a comprises a proximal end, a distal end, a pivot (Annotated Figure A, figs. 30 and 31, [0218]), and a spring 267 biasing the distal end of the first lockout lever 232a towards the reload support (fig. 31, [0218]). 

    PNG
    media_image1.png
    430
    609
    media_image1.png
    Greyscale

With respect to claim 5, Williams et al. disclose the second lockout lever 232b comprises a proximal end, a distal end, a pivot (Annotated Figure A, figs. 30 and 31, [0218]), and a biasing member 267 positioned on a lower surface of the distal end thereof (fig. 31, [0218]). 
With respect to claim 6, Williams et al. disclose the biasing member 267 is configured to maintain the distal end of the second lockout lever 232b in a raised position (engaging recess 254, [0218]) when no reload cartridge is positioned in the reload support.  Williams et al. disclose that in the loaded prefired configuration, blocking member 217 (in reload cartridge) prevents biasing member from raising the lockout lever and engaging recess 254 ([0216]).  Since the presence of the reload cartridge prevents the lockout lever from being in the raised position and engaging the recess, then the absence of the reload cartridge will maintain the lockout member in the raised position engaging the recess, and therefore the biasing member 267 is considered to be configured to maintain the distal end of the lockout lever in a raised position when no reload cartridge is positioned in the reload support.  
With respect to claim 8, Williams et al. disclose a surgical stapler comprising an elongate shaft 209 (fig. 14), a firing beam 203, 207, (fig. 15), a jaw assembly including a first jaw defining an anvil 211 (fig. 15) and a second jaw defining a reload support 208 (fig. 15), a first lockout lever (latch 232a operable to lock working end of drive member in a retracted position, [0207], [0216], figs. 15) pivotably coupled to the second jaw (latch 232a is pivotably coupled via finger portion 257a and pivot assembly 250 to the second jaw, figs. 30 and 31, [0208]), and a second lockout lever (latch 232b operable to lock working end of drive member in a retracted position, [0207], [0216], figs. 15) pivotably coupled to the second jaw (latch 232b is pivotably coupled via finger portions 257b and pivot assembly 250 to the second jaw, figs. 30 and 31, [0208]) and pivotable independently of the first lockout lever, and a reload cartridge 212 removably positionable in the reload support (fig. 15), the reload cartridge comprising a first lockout actuator (on a first lateral side of the blocking member 217, Annotated Figure B) positioned to engage the first lockout lever 232a when the reload cartridge is positioned in the reload support (figs. 19, 20 and 30, [0211], [0216], [0218]) and a second lockout actuator (on a second lateral side of the blocking member 217, Annotated Figure B) positioned to engage the second lockout lever 232b when the reload cartridge is positioned in the reload support and is in an unfired configuration (figs. 19, 20 and 30, [0211], [0216], [0218]).  Williams et al. disclose that the first lockout lever 232a and the second lockout lever 232b are separate elements of the device (figs. 15 and 21), and are connected independently of each other to the second jaw ([0207]), and therefore the second lockout lever is considered to be pivotable independently of the first lockout lever.  

    PNG
    media_image2.png
    431
    513
    media_image2.png
    Greyscale

With respect to claim 9, Williams et al. disclose the first lockout actuator comprises a protrusion on the reload cartridge (Annotated Figure B, fig. 30).  Williams et al. disclose that the first lockout actuator protrudes from the base portion 219 of the sled 215 (fig. 18, [0211]) and that the sled is on the reload cartridge 212 (fig. 30), and therefore the first lockout actuator is considered to comprise a protrusion on the reload cartridge. 
With respect to claim 10, Williams et al. disclose the first lockout lever 232a comprises a proximal end, a distal end, and a pivot (Annotated Figure A, figs. 30 and 31, [0218]) between the proximal and distal ends, and wherein the first lockout actuator maintains the distal end of the first lockout lever at a predetermined height relative to the reload support 208 when the reload cartridge is positioned in the reload support (Annotated Figure A). 
With respect to claim 11, Williams et al. disclose the reload cartridge comprises a plurality of staples 117a (fig. 16) and a slider (sled 215, fig. 16, [0211]) slideable within the reload cartridge to deploy the staples, and wherein the slider 215 comprises a proximally extending tail defining the second lockout actuator when the slider is in the proximal position (Annotated Figure B, figs. 20 and 30).
   With respect to claim 12, Williams et al. disclose the second lockout lever 232b comprises a proximal end, a distal end, and a pivot (Annotated Figure A, figs. 30 and 31, [0218]) between the proximal and distal ends, and wherein the second lockout actuator is positioned between the reload support 208 and a lower surface of the distal end of the second lockout lever when the reload cartridge is positioned in the reload support in the unfired configuration (Annotated Figure A). 
Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent et al. (US Pat. Publ. No. 2015/0374363).
With respect to claim 13, Laurent et al. disclose a surgical stapler comprising an elongate shaft 30 (fig. 2), a firing beam (firing beam 282 and knife member 280 welded together, fig. 13, [0150]), a jaw assembly comprising a first jaw defining an anvil 260 (fig. 13, [0150]), a second jaw defining a reload support 250 (fig. 13, [0150]) configured to receive a reload cartridge 270 (fig. 13, [0150]) having a plurality of staples ([0150]), an empty jaw assembly lockout mechanism (tab 298 on knife member 280, engagement features 222, 224 of frame 238, fig. 23B) configured to restrict distal movement of the firing beam when no reload cartridge 270 is positioned in the reload support 250 ([0162]), and a fired reload lockout mechanism (resilient tab 310, figs. 26,  29D, [0175]) configured to restrict distal movement of the firing beam when a previously fired reload cartridge is positioned in the reload support ([0175], [0176]), the fired reload lockout mechanism operable independently of the empty jaw assembly lockout mechanism (spent cartridge lockout features provided in addition to or alternative to empty jaw lockout features, [0132], [0173]).  Laurent et al. disclose that the fired reload lockout mechanism comprises different elements that operate differently from the elements of the empty jaw assembly lockout mechanism, and that the fired reload lockout mechanism may be provided to the end effector in addition to or alternative to the empty jaw assembly lockout mechanism, and therefor the fired reload lockout mechanism is considered to be operable independently of the empty jaw assembly lockout mechanism.
With respect to claim 14, Laurent et al. disclose the firing beam 280, 282 comprises a first lockout notch (formed by wall 294, Annotated Figure C, [0162]) engageable by the empty jaw assembly lockout mechanism (engagement features 222, 224) when no reload cartridge 270 is positioned in the reload support 250 (fig. 23B, [0162}).

    PNG
    media_image3.png
    626
    820
    media_image3.png
    Greyscale

With respect to claim 15, Laurent et al. disclose the firing beam 280, 282 comprises a second lockout notch (Annotated Figure C, in the exposed position, resilient tab 310 will engage knife member 280, [0176]) engageable by the fired reload lockout mechanism (resilient tab 310) when a previously fired reload cartridge is positioned in the reload support 250 (fig. 29D, [0176]).  Laurent et al. disclose the notch (Annotated Figure C) at the distal end of the firing beam 280, 282, and disclose that the knife member 280 will engage the resilient tab 310, and therefore the second lockout notch is considered to be engageable by the fired reload lockout mechanism.
With respect to claim 16, Laurent et al. disclose the first lockout notch is spaced from the second lockout notch by a tab (tab 289, Annotated Figure C, [0154]).  Laurent et al. disclose a tab 289 (fig. 23A, [0154]) between the first lockout notch and the second lockout notch, and therefore the first lockout notch is considered to be spaced from the second lockout notch by a tab.  
 With respect to claim 17, Laurent et al. disclose the first lockout notch has a first height relative to a lower edge of the firing beam and the second lockout notch has a second height relative to the lower edge of the firing beam (Annotated Figure C).
    With respect to claim 18, Laurent et al. disclose the second height is greater than the first height (Annotated Figure C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Roberts et al. (US Pat. Publ. No. 2017/0057790).
Williams et al. disclose a biasing member 267 comprising a compression spring positioned on the lower surface of the distal end of the second lockout lever 232b (Annotated Figure A).
Williams et al. fail to disclose a compressible puck.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapler of Williams et al. to replace the compression spring of Williams et al. with a compressible puck as taught by Roberts et al., as the substitution of an art-recognized equivalent biasing one mechanical element relative to another.  MPEP 2144.06 II.       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 16, respectively, of U.S. Patent No. 11,311,293. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, and 16 of the patent “anticipate” application claim 17, 19, and 20, respectively.  It is apparent that the application claims differ from the patent claims in that the patent claims are more specific.  Here, patent claim 1 requires elements A (elongate shaft), B (firing beam having a first lockout notch and a second lockout notch), C (firing member), D (first jaw), E (second jaw), F (empty jaw assembly lockout mechanism), and G (fired reload jaw assembly lockout mechanism), while application claim 17 requires only elements A, B, D, E, F, and G.  Application claim 17 is not patentably distinct from patent claim 1 because the more specific patent claim anticipates the broader application claim.  Patent claim 16 requires elements A (elongate shaft), B (firing beam), C (firing member), D (first jaw), E (second jaw), F (first lockout lever), and G (second lockout lever), while application claim 19 requires only elements A, B, D, E, and F.  Application claim 19 is not patentably distinct from patent claim 16 because the more specific patent claim anticipates the broader application claim.  Patent claim 16 requires elements A (elongate shaft), B (firing beam), C (firing member), D (first jaw), E (second jaw), F (first lockout lever), and G (second lockout lever), while application claim 20 requires only elements A, B, D, E, F, and G.  Application claim 20 is not patentably distinct from patent claim 16 because the more specific patent claim anticipates the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
 The application claims and reference application claims match up as follows:
Application Claims
Patent Claims
(US Pat. No. 11,311,293
17
1
19
16
20
16



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortiz et al. (US Pat. Publ. No. 2007/0102475) disclose a lockout lever and notched firing beam (fig 3).
Shelton (US Pat. Publ. No. 2019/0183503) disclose a lockout lever (fig. 55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        20 October 2022